Citation Nr: 0831963	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.


FINDING OF FACT

The competent medical evidence of record fails to establish 
that hypertension, initially clinically demonstrated years 
after service, is etiologically related to service.  


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112,  5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

VA satisfied its duty to notify as to the claim by means of 
letters to the appellant issued in February 2006 and March 
2006.  These letters informed him of what evidence was 
required to substantiate his service connection claim, and of 
his and VA's respective duties for obtaining evidence.  
Additionally, the veteran was informed as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although additional notice was provided to 
the appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran (most 
recently in March 2007).  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and assessment.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
notes that the veteran indicated in a statement dated in 
April 2007 that he had "furnished the VA with all 
evidence."  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension, as a chronic disease, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Hypertension, or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of applying the laws 
administered by VA, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. § 
4.104, DC 7101, Note (1) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
hypertension.  The Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met.  VA medical records reflect that the veteran was 
diagnosed with hypertension in approximately 2002.  See e.g., 
VA Primary Care Clinic Note, dated in May 2006.  VA records 
further reflect that the veteran is taking 
hydrochlorothiazide for his blood pressure.  The medical 
evidence of record also contains various blood pressure 
readings during the veteran's post-service years which show a 
diastolic blood pressure of 90 mm. or greater and a systolic 
blood pressure of 160 mm. or greater.

With regard to in-service incurrence of an injury or disease, 
the Board notes that the service treatment records do not 
reflect a diagnosis of hypertension, nor a clinical 
characterization of elevated blood pressure reading, while in 
service.  In addition, the record does not contain any 
competent clinical opinion asserting that the veteran's 
current hypertension is etiologically related to the reported 
blood pressure readings in service.  However, in the absence 
of evidence showing a chronic condition in service, a 
veteran's current diagnosis may still be service connected 
per 38 C.F.R. § 3.303(b) if "continuity of symptomatology is 
demonstrated."  Savage, 10 Vet. App. at 496; see also 
38 C.F.R. § 3.303(d).  However, as explained below, such is 
not demonstrated in this case.

The veteran's service medical records show that his blood 
pressure was recorded as 140/80 on both the pre-induction 
examination of April 1965 and the separation examination of 
May 1967.  No other blood pressure readings are contained in 
the service medical records.  Post service medical records 
include a letter from an American Red Cross donor counselor, 
dated in July 2006, who reports that the veteran's blood 
pressure was recorded as 144/62 in September 1969.  There is 
a private medical record from August 1983 which recorded the 
veteran's blood pressure as 140/92.  Various records from a 
VA medical center, dated thereafter, reflect consistent 
findings of elevated or high blood pressure readings.  
Finally, there is also a letter received in March 2007 from a 
home health nurse stating that for several years the 
veteran's diastolic blood pressure has been in the "mid to 
upper 90's."

In a March 2006 Form 21-4138 Statement in Support of Claim, 
the veteran states that he was informed that he had high 
blood pressure upon discharge from service.  The veteran also 
states that he began giving blood regularly after service, 
and that during the donation process he was always informed 
that his blood pressure was high.  The veteran's statements 
that he was told that he had high blood pressure upon 
discharge from service, and when giving blood since service, 
are not competent medical evidence to establish that his 
current hypertension is related to his military service.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered through a layman's 
sensibilities, is too attenuated and inherently unreliable to 
constitute medical evidence).

The reported blood pressure readings on entrance and 
separation from service were unchanged, and did not 
constitute hypertension, as defined by VA regulations noted 
above.  Further, based on the foregoing, the Board finds that 
there is no demonstration of continuity of symptomatology 
since service.  Indeed, clinical evidence of record 
establishes that the veteran's blood pressure was recorded as 
144/62 in September 1969, two years after separation from 
service.  Moreover, the record is devoid of any complaint or 
finding of hypertension until 1983, 16 years after service.  
The Board notes that evidence of a prolonged period without 
medical complaint or demonstration, and the amount of time 
that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

As the record does not reflect any abnormal blood pressure 
reading in service, or change in blood pressure reading in 
service, there is no incident of service to which a clinical 
opinion could find a nexus to service.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, in the absence 
of clinical demonstration of hypertension in service, or for 
more than a decade after service, and with no clinical 
opinion relating current hypertension to service, the initial 
demonstration of hypertension more than a decade after 
service is too remote from service to be reasonably related 
to service.  Further, as hypertension was not demonstrated 
within one year of separation from service, service 
connection is not warranted on a presumptive basis.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
Board finds that service connection is not warranted for 
hypertension.


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


